COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:             01-15-00393-CR
Style:                    Christopher Ernest Braughton v. The State of Texas
Date motion filed*:       August 17, 2015
Type of motion:           Motion to Substitute Counsel
Party filing motion:      Appellant’s new counsel Niles Illich
Document to be filed:     N/A

Is appeal accelerated?       No.

Ordered that motion is:
       Granted
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          The motion to substitute counsel is granted, but construed as a notice of appearance
          as lead counsel, and the Clerk of this Court is directed to note Niles Illich as lead
          counsel for appellant. See TEX. R. APP. P. 6.1(a), 6.2, 6.5(d). If counsel Robert
          Sirianni requests withdrawal, he must file a motion that complies with Rule 6.5(d).
          Mr. Sirianni’s objection is overruled as moot.


Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually

Date: August 27, 2015




November 7, 2008 Revision